Opinion filed January 20, 2017




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                 No. 11-15-00210-CR
                                    ____________

                      CHRISTOPHER COBOS, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 161st District Court
                               Ector County, Texas
                         Trial Court Cause No. B-44,709


                       MEMORANDUM OPINION
      The jury convicted Christopher Cobos of the offense of assault family
violence with a previous conviction for assault family violence. The jury found an
enhancement allegation to be true and assessed Appellant’s punishment at
confinement for twelve years, and the trial court sentenced him accordingly. We
dismiss the appeal.
      Appellant’s court-appointed counsel, a board-certified criminal appellate
attorney, has filed a motion to withdraw. The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable law
and concludes that the appeal is frivolous. Counsel has provided Appellant with a
copy of the brief, a copy of the motion to withdraw, and a copy of the reporter’s
record. Counsel also advised Appellant of his right to review the record and file a
response to counsel’s brief. Counsel provided Appellant with a motion to file in this
court for pro se access to the appellate record. Appellant filed a pro se motion in
this court and was provided with a copy of the clerk’s record. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
      Appellant has filed a lengthy pro se response to counsel’s Anders brief. In
addressing an Anders brief and pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record, and we agree
that the appeal is without merit and should be dismissed. See Schulman, 252 S.W.3d
at 409.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
                                          2
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


January 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3